MEMORANDUM **
Judith Carol Stapleton appeals the district court’s order denying her motion to withdraw her guilty plea to one count of conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1)—(b)(1)(B)(viii). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see United States v. Turner, 898 F.2d 705, 713 (9th Cir.1990), and we affirm.
Stapleton contends that the district court should have allowed her to withdraw her guilty plea because she only pled guilty under pressure from her attorney. The record shows, however, that Stapleton confirmed orally at her Rule 11 hearing and in her written plea agreement that her guilty plea was voluntary and not the result of threats or coercion. In denying her motion, the district court could reasonably have chosen to credit these earlier declarations over Stapleton’s subsequent statements made six months later. See United *569States v. Nostratis, 321 F.3d 1206, 1209-12 (9th Cir.2003). Moreover, an unsupported claim of innocence does not constitute a fair and just reason for withdrawal of a guilty plea. See Turner, 898 F.2d at 713. Accordingly, the district court did not abuse its discretion by denying Stapleton’s motion to withdraw her guilty plea.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.